Citation Nr: 0031932	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-15 005	)	DATE
	)
	)
                           
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a headache 
disorder.

2.  Entitlement to service connection for a left hemispheric 
cerebrovascular accident.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



REMAND

The veteran had active duty from September 1988 to June 1995, 
including service in the Southwest Asia theatre of operations 
during the Persian Gulf War.  These matters come to the Board 
of Veterans' Appeals (Board) from a September 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in which the RO denied entitlement to service 
connection for the disorders shown on the title page.  The RO 
denied service connection on the basis that the claims were 
not well grounded.  The veteran appears to be mentally 
incompetent and his mother, as his custodian, perfected an 
appeal of that decision on his behalf.

In his April 1998 application for compensation benefits the 
veteran reported having received treatment for migraine 
headaches from 1994 through his separation from service.  His 
service medical records indicate that in August 1991 his 
complaints of headache and flu symptoms were attributed to 
exudative pharyngitis.  The service medical records are 
otherwise silent for any complaints of headache.  The veteran 
claimed entitlement to service connection for the residuals 
of a fractured finger in June 1995, at which time he made no 
reference to having had chronic headaches during service.

Treatment records from St. Mary of the Plains Hospital show 
that in April 1997 he was admitted through the emergency room 
due to a severe headache of one week in duration.  Diagnostic 
testing at that time showed that he was suffering from a 
cerebral aneurysm with a left-sided subarachnoid hemorrhage.  
The aneurysm, which was surgically repaired in May 1997, and 
hemorrhage resulted in significant neurological injury, 
requiring extensive rehabilitation.

The veteran contends that the headaches that he suffered 
while in service represented the onset of the aneurysm.  As 
an alternative, his representative has argued that service 
connection for the aneurysm and resulting cerebrovascular 
accident is warranted as an undiagnosed illness based on the 
veteran's service in the Persian Gulf War.

The documents in the claims file indicate that following his 
separation from service in June 1995, the veteran received 
treatment at the VA medical center (MC) in Waco, Texas.  The 
records of that treatment have not been obtained.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the revised law, or 
considered the substantive merits of the claim, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  For these 
reasons a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
completed.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  Specifically, the RO should obtain 
the names and addresses of all medical 
care providers, inpatient and outpatient, 
VA and private, who treated or evaluated 
the veteran for headaches since his 
separation from service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  In any event, the RO should 
obtain the veteran's 1995 treatment 
records from the VAMC in Waco, Texas.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should obtain a medical opinion 
from a VA neurosurgeon if available or 
neurologist regarding the etiology of the 
veteran's aneurysm and cerebrovascular 
accident.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the physician, and its 
receipt and review should be acknowledged 
in his/her report.  If the physician finds 
that an examination is required prior to 
rendering the requested opinion, that 
examination should be provided to the 
veteran.  

Based on the medical evidence of record 
and sound medical principles, the 
physician should provide an opinion on 
whether, without resort to speculation, 
the aneurysm and cerebrovascular accident 
that occurred in April 1997 are at least 
as likely as not related to an in-service 
disease or injury, including the veteran's 
service in the Southwest Asia theatre of 
operations during the Persian Gulf War.  
The physician should provide the complete 
rationale for his/her opinion.

4.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested medical opinion 
is in complete compliance with the 
directives of this remand and, if it is 
not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claim for service connection for 
headaches and the cerebrovascular 
accident.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

